Case 5:17-cv-01302-D Document 59-2 Filed 01/25/19 Page 1 of 4

EXHIBIT 2
Case 5:17-cv-01302-D Document 59-2 Filed 01/25/19 Page 2 of 4

(

IN THE UNITED STATES DISTRICT COURT FOR
THE WESTERN DISTRICT OF OKLAHOMA

SEAN SMITH and CRYSTAL SMITH,

Plaintiffs,
Vv. Case No.: CIV-17-1302-D
CSAA FIRE AND CASUALTY Case No, CJ-2017-501)
INSURANCE COMPANY and

)
)
)
)
)
) (Formerly Payne County District Court
)
)
LISA HOLLIDAY, )
)

Defendants. )

CSAA FIRE AND CASUALTY COMPANY’S FIRST SET OF INTERROGATORIES,
REQUESTS FOR PRODUCTION OF DOCUMENTS AND REQUESTS
FOR ADMISSION TO PLAINTIFF, SEAN SMITH

TO: Sean Smith

Steven S. Mansell, OBA No. 10584
Mark A. Engel, OBA No. 10796
Kenneth G. Cole, OBA No. 11792

M. Adam Engel, OBA No. 32384
MANSELL ENGEL & COLE

101 Park Avenue, Suite 665

Oklahoma City, Oklahoma 73102-7201
ATTORNEYS FOR PLAINTIFFS

Pursuant to 12 O.S. §§ 3226, 3233, 3234 and 3236, Defendant, CSAA Fire and Casualty
Company (“CSAA”), serves the following Interrogatories and requests that Plaintiff, Sean Smith,
(“Plaintiff”), answer the Interrogatories separately, fully, under oath and in writing, answer the
Requests for Production separately, fully, under oath and in writing, and produce for inspection and
copying all requested Documents in Plaintiffs possession or control, all within thirty (30) days from

the date of service hereof and in accordance with the Instructions and Definitions set out below.
Case 5:17-cv-01302-D Document 59-2 Filed OMeents Page 3 of 4

REQUEST FOR PRODUCTIONNO.5. Produce all photographs or videos that depict,
to any degree, the damage You attribute to the Incident giving rise to this lawsuit.

REQUEST FOR PRODUCTION NO. 6. Produce all photographs and videos that
depict, to any degree, the subject property prior to the Incident giving rise to this lawsuit. NOTE:
Your production should include all photographs depicting the exterior and the interior of the subject
property, regardless of the reason the photograph or video was taken and whether said photographs
depict the claimed damage or not.

REQUEST FOR PRODUCTION NO, 7. Produce any and all statements, whether
recorded or written, taken by You or on Your behalf, of this Defendant, including its agents or
employees.

REQUEST FOR PRODUCTION NO. 8. Produce any and all statements, whether
recorded or written, taken by You or on Your behalf, of any witness who may have knowledge of
any of the allegations made in Your Petition.

REQUEST FOR PRODUCTION NO. 9. Produce all records, including, but not limited
to, diaries, logs, and notes prepared by You, including Your representatives and/or family members
which depict the nature and extent of Your loss, the claim-related activity following said loss, and/or
the nature and extent of Your damages.

REQUEST FOR PRODUCTION NO. 10. Produce all non-Privileged Documents that
You relied upon for purposes of responding to Defendant’s Interro gatories to You.

REQUEST FOR PRODUCTION NO. 11. Please produce copies of all Documents that
relate to any financial loss You allege occurred as a result of Defendant’s purported breach of its
contract with Plaintiffs.

REQUEST FOR PRODUCTION NO. 12. Please produce any and all Documents which

relate to any financial loss You allege occurred as a result of Defendant’s purported “bad faith.”
12
Case 9:17-cv-01302-D Document 59-2 Filed ONenns Page 4 of 4
(

Respectfully submitted,

   

erard F. Pignato, OBA No. 11
R. Greg Andrews, OBA No. 19037
PIGNATO, COOPER, KOLKER &ROBERSON, P.C.
Robinson Renaissance Building

119 North Robinson Avenue, 1 jth Floor
Oklahoma City, Oklahoma 73102

Telephone: 405-606-3333 .

Facsimile: 405-606-3334

Email: greg@andrews.law

ATTORNEYS FOR DEFENDANT,

CSAA FIRE AND CASUALTY INSURANCE

COMPANY

CERTIFICATE OF SERVICE
This is to certify that on the_/ i day of February 2018, a true and correct copy of the

above and foregoing instrument was forwarded to:

Via Email

Steven S, Mansell, OBA #10584

Mark A. Engel, OBA #10796

Kenneth G. Cole, OBA #11792

M. Adam Engel, OBA #32384
‘MANSELL ENGEL &.COLE

101 Park Avenue, Suite 665

Oklahoma City, Oklahoma 73102-7201
Telephone: (405) 405-232-4100
Facsimile: (405) 405-232-4140

For the Firm

15
